 

Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

                This Employment Agreement (“Agreement”) is between Clear Channel
Outdoor Holdings, Inc. (such entity together with all past, present, and future
parents, divisions, operating companies, subsidiaries, and affiliates are
referred to collectively herein as “Company”) and Scott Wells (“Employee”).

 


1.                   TERM OF EMPLOYMENT

                This Agreement commences March 3, 2015 (“Effective Date”), and
ends on March 2, 2019 (the “Employment Period”), and shall be automatically
extended for additional four (4) year periods, unless either Company or Employee
gives written notice of non-renewal that the Employment Period shall not be
extended, or otherwise terminated in accordance with the provisions herein. 
Notice must be provided between August 1st and September 1st prior to the end of
the then applicable Employment Period (the “Notice of Non-Renewal Period”).  The
term “Employment Period” shall refer to the Employment Period if and as so
extended.

 


2.                   TITLE AND EXCLUSIVE SERVICES


(A)                TITLE AND DUTIES.  EMPLOYEE’S TITLE IS CHIEF EXECUTIVE
OFFICER OF CLEAR CHANNEL OUTDOOR AMERICAS, AND EMPLOYEE SHALL PERFORM JOB DUTIES
THAT ARE USUAL AND CUSTOMARY FOR THIS POSITION.  EMPLOYEE SHALL REPORT TO ROBERT
W. PITTMAN, THE CHAIRMAN AND CHIEF EXECUTIVE OFFICER OF CLEAR CHANNEL OUTDOOR
HOLDINGS, INC., AND RICHARD J. BRESSLER, THE CHIEF FINANCIAL OFFICER OF CLEAR
CHANNEL OUTDOOR HOLDINGS, INC., OR THEIR SUCCESSORS.


(B)               EXCLUSIVE SERVICES.  EMPLOYEE SHALL NOT BE EMPLOYED OR RENDER
SERVICES ELSEWHERE DURING THE EMPLOYMENT PERIOD; PROVIDED, HOWEVER, THAT
EMPLOYEE MAY (I) PARTICIPATE IN PROFESSIONAL, CIVIC OR CHARITABLE ORGANIZATIONS
SO LONG AS SUCH PARTICIPATION IS UNPAID, AND (II) SERVE ON THE BOARDS OF
FOR-PROFIT ORGANIZATIONS WITH THE PRIOR CONSENT OF THE COMPANY, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD, SO LONG AS THE ACTIVITIES IN (I) AND (II),
INDIVIDUALLY OR IN THE AGGREGATE, DO NOT INTERFERE WITH THE PERFORMANCE OF
EMPLOYEE’S DUTIES ON BEHALF OF THE COMPANY.


(C)                PRIOR EMPLOYMENT.  EMPLOYEE AFFIRMS THAT NO OBLIGATION EXISTS
WITH ANY PRIOR EMPLOYER OR ENTITY WHICH WOULD PREVENT FULL PERFORMANCE OF THIS
AGREEMENT, OR SUBJECT COMPANY TO ANY CLAIM WITH RESPECT TO COMPANY’S EMPLOYMENT
OF EMPLOYEE.


3.                   COMPENSATION AND BENEFITS


(A)                BASE SALARY.  EMPLOYEE SHALL BE PAID AN ANNUALIZED SALARY OF
SEVEN HUNDRED FIFTY THOUSAND DOLLARS ($750,000.00) (“BASE SALARY”), SUBJECT TO
OVERTIME ELIGIBILITY, IF APPLICABLE.  THE BASE SALARY SHALL BE PAYABLE IN
ACCORDANCE WITH COMPANY’S REGULAR PAYROLL PRACTICES AND PURSUANT TO COMPANY
POLICY, WHICH MAY BE AMENDED FROM TIME TO TIME.  EMPLOYEE’S BASE SALARY SHALL
NOT BE DECREASED, AND EMPLOYEE IS ELIGIBLE FOR SALARY INCREASES AT COMPANY’S
DISCRETION BASED ON COMPANY AND/OR INDIVIDUAL PERFORMANCE.


(B)               VACATION.   EMPLOYEE IS ELIGIBLE FOR 20 VACATION DAYS PER YEAR
WHICH SHALL ACCRUE, MAY BE USED, AND SHALL BE PAID IN ACCORDANCE WITH THE
EMPLOYEE GUIDE.


(C)                ANNUAL BONUS. ELIGIBILITY FOR AN ANNUAL BONUS IS BASED ON
FINANCIAL AND PERFORMANCE CRITERIA ESTABLISHED BY COMPANY AND APPROVED IN THE
ANNUAL BUDGET, PURSUANT TO THE TERMS OF THE APPLICABLE BONUS PLAN WHICH OPERATES
AT THE DISCRETION OF COMPANY AND ITS BOARD OF DIRECTORS, AND IS NOT A GUARANTEE
OF COMPENSATION.  NOTWITHSTANDING THE FOREGOING, THE TARGET AMOUNT OF EMPLOYEE’S
ANNUAL BONUS FOR PURPOSES OF THIS AGREEMENT SHALL BE NOT LESS THAN ONE HUNDRED
PERCENT (100%) OF EMPLOYEE’S BASE SALARY (THE “TARGET BONUS”).  THE PAYMENT OF
ANY BONUS SHALL BE NO LATER THAN MARCH 15 EACH CALENDAR YEAR FOLLOWING THE YEAR
IN WHICH THE BONUS WAS EARNED, WITHIN THE SHORT-TERM DEFERRAL PERIOD UNDER THE
INTERNAL REVENUE CODE SECTION 409A (“SECTION 409A”) AND APPLICABLE REGULATIONS. 


(D)               ONE-TIME LONG TERM INCENTIVE GRANT.  AS SOON AS PRACTICABLE
FOLLOWING THE EFFECTIVE DATE, THE COMPANY SHALL RECOMMEND TO THE BOARD OF
DIRECTORS OR THE COMPENSATION COMMITTEE OF CLEAR CHANNEL OUTDOOR HOLDINGS, INC.
(“CCOH”) TO GRANT TO EMPLOYEE A ONE-TIME LONG TERM INCENTIVE (“LTI”) GRANT OF
STOCK OPTIONS WITH AN APPROXIMATE VALUE OF ONE MILLION FIVE

1

                                                                                                               
                                                                   

 

--------------------------------------------------------------------------------

 


HUNDRED THOUSAND DOLLARS ($1,500,000.00), BASED UPON CURRENT BLACK-SCHOLES
VALUATION PURSUANT TO THE CLEAR CHANNEL OUTDOOR HOLDINGS, INC. 2012 STOCK
INCENTIVE PLAN (THE “PLAN”) AND THE AWARD AGREEMENT.  FIFTY PERCENT (50%) OF THE
AWARD SHALL HAVE PERFORMANCE-BASED VESTING (SUCH PORTION, THE “PERFORMANCE
VESTING OPTIONS”) AND FIFTY PERCENT (50%) OF THE AWARD SHALL VEST OVER TIME (THE
“TIME VESTING OPTIONS”).  SUBJECT TO SECTION 9(D), THE TIME VESTING OPTIONS
SHALL VEST IN EQUAL AMOUNTS ON THE FIRST, SECOND, THIRD AND FOURTH ANNIVERSARIES
OF THE EFFECTIVE DATE, SO LONG AS EMPLOYEE REMAINS EMPLOYED ON THE VESTING
DATE.  SUBJECT TO SECTION 9(D), THE PERFORMANCE VESTING OPTIONS SHALL VEST AS
FOLLOWS: (I) 50% OF THE PERFORMANCE VESTING OPTIONS SHALL VEST ON THE DATE THAT
OIBDAN OF CLEAR CHANNEL OUTDOOR AMERICAS (“CCOA”) IS   DETERMINED TO BE
$599,137,000, AND (II) THE REMAINING 50% OF THE PERFORMANCE VESTING OPTIONS
SHALL VEST ON THE DATE THAT CCOA’S OIBDAN IS DETERMINED TO BE $664,137,000,
(EACH OIBDAN THRESHOLD A “PERFORMANCE HURDLE” BASED UPON THE CCOA OIBDAN RESULT
APPROVED BY THE COMPENSATION COMMITTEE EACH YEAR FOR PURPOSES OF PAYING
EXECUTIVE INCENTIVE COMPENSATION), SO LONG AS EMPLOYEE REMAINS EMPLOYED ON THE
VESTING DATE.  THE MEASUREMENT PERIOD FOR DETERMINATION OF THE ACHIEVEMENT OF
THE PERFORMANCE HURDLE SHALL BE BASED ON THE ANNUAL PERIOD BEGINNING ON JANUARY
1ST OF EACH YEAR AND ENDING ON DECEMBER 31ST OF EACH YEAR.  IN THE EVENT OF ANY
DIVESTITURES OR ACQUISITIONS, THE PARTIES SHALL NEGOTIATE AND AGREE TO
REASONABLE ADJUSTMENTS TO THE PERFORMANCE HURDLE.


(E)               ANNUAL LONG TERM INCENTIVE. EMPLOYEE SHALL BE IMMEDIATELY
ELIGIBLE FOR ADDITIONAL LONG TERM INCENTIVE OPPORTUNITIES WITH AN APPROXIMATE
VALUE OF $1,000,000.00 FOR EACH AWARD, CONSISTENT WITH OTHER COMPARABLE
POSITIONS PURSUANT TO THE TERMS OF THE AWARD AGREEMENT(S), TAKING INTO
CONSIDERATION DEMONSTRATED PERFORMANCE AND POTENTIAL, AND SUBJECT TO APPROVAL BY
THE BOARD OF DIRECTORS OR THE COMPENSATION COMMITTEE OF CCOH, AS APPLICABLE.


(F)                 EMPLOYMENT BENEFIT PLANS.  EMPLOYEE MAY PARTICIPATE IN
EMPLOYEE WELFARE BENEFIT PLANS IN WHICH OTHER SIMILARLY SITUATED EMPLOYEES MAY
PARTICIPATE, ACCORDING TO THE TERMS OF APPLICABLE POLICIES AND AS STATED IN THE
EMPLOYEE GUIDE.


(G)                ATTORNEYS’ FEES.  COMPANY SHALL REIMBURSE EMPLOYEE FOR
ATTORNEYS’ FEES INCURRED IN THE REVIEW AND NEGOTIATION OF THIS AGREEMENT AND
RELATED AGREEMENTS CONCERNING EMPLOYEE’S EMPLOYMENT BY COMPANY UP TO A MAXIMUM
REIMBURSEMENT OF TWENTY FIVE THOUSAND DOLLARS ($25,000) IN THE AGGREGATE,
SUBJECT TO THE SUBMISSION OF A SUMMARY INVOICE FROM EMPLOYEE’S ATTORNEY, WHICH
FOR THE AVOIDANCE OF DOUBT SHALL NOT INCLUDE ANY CONFIDENTIAL OR PRIVILEGED
INFORMATION.  REIMBURSEMENT SHALL BE MADE IN LUMP SUM WITHIN THIRTY (30) DAYS OF
SUBMISSION OF SUCH INVOICE.


(H)               TRAVEL AND EXPENSES.  EMPLOYEE SHALL BE ENTITLED TO FLY
BUSINESS CLASS ON INTERNATIONAL FLIGHTS AND FOR ANY DOMESTIC FLIGHT GREATER THAN
OR EQUAL TO THREE (3) HOURS IN DURATION, THE TICKET FOR SUCH FLIGHT SHALL HAVE
THE CLASSIFICATION OF “Y-UP” OR SIMILAR FULL-FARE CLASSIFICATION ALLOWING FOR
AUTOMATIC UPGRADES TO BUSINESS CLASS OR FIRST CLASS. COMPANY SHALL REIMBURSE
EMPLOYEE FOR BUSINESS AND TRAVEL EXPENSES CONSISTENT WITH PAST PRACTICE WITH
RESPECT TO SIMILARLY SITUATED EMPLOYEES PURSUANT TO COMPANY POLICY. 


(I)                 TAXES AND DEDUCTIONS.  COMPENSATION PURSUANT TO THIS SECTION
SHALL IN ALL CASES BE LESS APPLICABLE PAYROLL TAXES AND OTHER DEDUCTIONS.


4.                   NONDISCLOSURE OF CONFIDENTIAL INFORMATION


(A)                COMPANY HAS PROVIDED AND SHALL CONTINUE TO PROVIDE TO
EMPLOYEE CONFIDENTIAL INFORMATION AND TRADE SECRETS INCLUDING BUT NOT LIMITED TO
COMPANY’S PERMITS, LANDLORD AND PROPERTY OWNER INFORMATION, MARKETING PLANS,
GROWTH STRATEGIES, TARGET LISTS, PERFORMANCE GOALS, OPERATIONAL STRATEGIES,
SPECIALIZED TRAINING EXPERTISE, EMPLOYEE DEVELOPMENT, ENGINEERING INFORMATION,
SALES INFORMATION, TERMS OF NEGOTIATED LEASES, CLIENT AND CUSTOMER LISTS,
CONTRACTS, REPRESENTATION AGREEMENTS, PRICING INFORMATION, PRODUCTION AND COST
DATA, FEE INFORMATION, STRATEGIC BUSINESS PLANS, BUDGETS, FINANCIAL STATEMENTS,
TECHNOLOGICAL INITIATIVES, PROPRIETARY RESEARCH OR SOFTWARE PURCHASED OR
DEVELOPED BY COMPANY, INFORMATION ABOUT EMPLOYEES OBTAINED BY VIRTUE OF AN
EMPLOYEE’S JOB RESPONSIBILITIES AND OTHER INFORMATION COMPANY TREATS AS
CONFIDENTIAL OR PROPRIETARY (COLLECTIVELY THE “CONFIDENTIAL INFORMATION”). 
EMPLOYEE ACKNOWLEDGES THAT SUCH CONFIDENTIAL INFORMATION IS PROPRIETARY AND
AGREES NOT TO DISCLOSE IT TO ANYONE OUTSIDE COMPANY EXCEPT TO THE EXTENT THAT:
(I) IT IS NECESSARY IN CONNECTION WITH PERFORMING EMPLOYEE’S DUTIES; OR (II)
EMPLOYEE IS REQUIRED BY COURT ORDER TO DISCLOSE THE CONFIDENTIAL INFORMATION,
PROVIDED THAT EMPLOYEE SHALL PROMPTLY INFORM COMPANY, SHALL COOPERATE WITH
COMPANY TO OBTAIN A PROTECTIVE ORDER OR OTHERWISE RESTRICT DISCLOSURE, AND SHALL
ONLY DISCLOSE CONFIDENTIAL INFORMATION TO THE MINIMUM EXTENT NECESSARY TO COMPLY
WITH THE COURT ORDER.  EMPLOYEE AGREES TO NEVER USE TRADE SECRETS IN COMPETING,
DIRECTLY OR INDIRECTLY, WITH COMPANY.  WHEN EMPLOYMENT ENDS, EMPLOYEE WILL
IMMEDIATELY RETURN ALL CONFIDENTIAL INFORMATION TO COMPANY.


 

2

                                                                                                               
                                                                   

 

--------------------------------------------------------------------------------

 


(B)               THE TERMS OF THIS SECTION 4 SHALL SURVIVE THE EXPIRATION OR
TERMINATION OF THIS AGREEMENT FOR ANY REASON.  FURTHER, THIS SECTION 4 SHALL NOT
BE APPLIED TO INTERFERE WITH EMPLOYEE’S SECTION 10 RIGHTS UNDER THE NATIONAL
LABOR RELATIONS ACT.


5.                   NON-INTERFERENCE WITH COMPANY EMPLOYEES


(A)                TO FURTHER PRESERVE COMPANY’S CONFIDENTIAL INFORMATION,
GOODWILL AND LEGITIMATE BUSINESS INTERESTS, DURING EMPLOYMENT AND FOR TWELVE
(12) MONTHS AFTER EMPLOYMENT ENDS (THE “NON-INTERFERENCE PERIOD”), EMPLOYEE
SHALL NOT, DIRECTLY OR INDIRECTLY, HIRE, ENGAGE OR SOLICIT ANY CURRENT EMPLOYEE
OF COMPANY WITH WHOM EMPLOYEE HAD CONTACT, SUPERVISED, OR RECEIVED CONFIDENTIAL
INFORMATION ABOUT WITHIN THE TWELVE (12) MONTHS PRIOR TO EMPLOYEE’S TERMINATION,
TO PROVIDE SERVICES ELSEWHERE OR CEASE PROVIDING SERVICES TO COMPANY.


(B)               THE TERMS OF THIS SECTION 5 SHALL SURVIVE THE EXPIRATION OR
TERMINATION OF THIS AGREEMENT FOR ANY REASON.


6.                   NON-SOLICITATION OF CLIENTS


(A)                TO FURTHER PRESERVE COMPANY’S CONFIDENTIAL INFORMATION,
GOODWILL AND LEGITIMATE BUSINESS INTERESTS, FOR TWELVE (12) MONTHS AFTER
EMPLOYMENT ENDS (THE “NON-SOLICITATION PERIOD”), EMPLOYEE SHALL NOT, DIRECTLY OR
INDIRECTLY, SOLICIT COMPANY’S CLIENTS, GOVERNMENTAL OR QUASI-GOVERNMENTAL
ORGANIZATIONS OR THEIR AFFILIATED AGENCIES, OR PROPERTY OWNERS/TENANTS,
LICENSORS, OR PROPERTY MANAGERS WITH WHOM EMPLOYEE ENGAGED OR HAD CONTACT, OR
RECEIVED CONFIDENTIAL INFORMATION ABOUT WITHIN THE TWELVE (12) MONTHS PRIOR TO
EMPLOYEE’S TERMINATION.


(B)               THE TERMS OF THIS SECTION 6 SHALL SURVIVE THE EXPIRATION OR
TERMINATION OF THIS AGREEMENT FOR ANY REASON.


7.                   NON-COMPETITION AGREEMENT


(A)                TO FURTHER PRESERVE COMPANY'S CONFIDENTIAL INFORMATION,
GOODWILL, SPECIALIZED TRAINING EXPERTISE, AND LEGITIMATE BUSINESS INTERESTS,
EMPLOYEE AGREES THAT DURING EMPLOYMENT AND FOR TWELVE (12) MONTHS AFTER
EMPLOYMENT ENDS (THE “NON-COMPETE PERIOD”), EMPLOYEE SHALL NOT PERFORM, DIRECTLY
OR INDIRECTLY, THE SAME OR SIMILAR SERVICES PROVIDED BY EMPLOYEE FOR COMPANY, OR
IN A CAPACITY THAT WOULD OTHERWISE LIKELY RESULT IN THE USE OR DISCLOSURE OF
CONFIDENTIAL INFORMATION, FOR ANY ENTITY ENGAGED IN A BUSINESS IN WHICH COMPANY
IS ENGAGED (INCLUDING SUCH BUSINESS THAT IS IN THE RESEARCH, DEVELOPMENT OR
IMPLEMENTATION STAGES), AND WITH WHICH EMPLOYEE PARTICIPATED AT THE TIME OF
EMPLOYEE’S TERMINATION OR WITHIN THE TWELVE (12) MONTHS PRIOR TO EMPLOYEE’S
TERMINATION OR ABOUT WHICH EMPLOYEE RECEIVED CONFIDENTIAL INFORMATION,
(“COMPETITOR”), INCLUDING, BUT NOT LIMITED TO: JC DECAUX CORPORATION; TITAN
MEDIA COMPANY; FAIRWAY OUTDOOR; ADAMS OUTDOOR; OUTFRONT MEDIA OR LAMAR
ADVERTISING COMPANY, IN ANY GEOGRAPHIC REGION IN WHICH EMPLOYEE HAS OR HAD
DUTIES OR IN WHICH COMPANY DOES BUSINESS AND ABOUT WHICH EMPLOYEE HAS RECEIVED
CONFIDENTIAL INFORMATION (THE “NON-COMPETE AREA”).  NOTWITHSTANDING THE
FOREGOING, THE PARTIES ACKNOWLEDGE AND AGREE THAT: (I) NOTHING CONTAINED HEREIN
WILL PRECLUDE EMPLOYEE FROM PURCHASING OR OWNING SECURITIES OF ANY COMPETITOR IF
SUCH SECURITIES ARE PUBLICLY TRADED AND EMPLOYEE’S HOLDINGS DO NOT EXCEED TWO
PERCENT (2%) OF THE ISSUED AND OUTSTANDING SECURITIES OF ANY CLASS OF SECURITIES
OF SUCH COMPETITOR, AND (II) NOTHING CONTAINED HEREIN WILL PREVENT EMPLOYEE FROM
BEING EMPLOYED BY A SUBSIDIARY, DIVISION, AFFILIATE OR UNIT (EACH, A “UNIT”) OF
ANY BUSINESS ORGANIZATION IF THAT UNIT IS NOT A COMPETITOR OF THE COMPANY,
IRRESPECTIVE OF WHETHER SOME OTHER UNIT OF SUCH BUSINESS ORGANIZATION IS A
COMPETITOR OF THE COMPANY, SO LONG AS EMPLOYEE DOES NOT PROVIDE ANY SERVICES TO
OR FOR ANY SUCH OTHER UNIT(S) THAT IS A COMPETITOR OF COMPANY AND DOES NOT
DISCLOSE ANY CONFIDENTIAL INFORMATION TO ANY SUCH UNIT(S) THAT IS A COMPETITOR
OF COMPANY.   


(B)               THE TERMS OF THIS SECTION 7 SHALL SURVIVE THE EXPIRATION OR
TERMINATION OF THIS AGREEMENT FOR ANY REASON.


8.                   TERMINATION 

This Agreement and/or Employee’s employment may be terminated by mutual
agreement or:

 


(A)                DEATH.   THE DATE OF EMPLOYEE’S DEATH SHALL BE THE
TERMINATION DATE.


 

3

                                                                                                               
                                                                   

 

--------------------------------------------------------------------------------

 


(B)               DISABILITY.   COMPANY MAY TERMINATE THIS AGREEMENT AND/OR
EMPLOYEE’S EMPLOYMENT IF EMPLOYEE IS UNABLE TO PERFORM THE ESSENTIAL FUNCTIONS
OF EMPLOYEE’S FULL-TIME POSITION FOR MORE THAN 180 DAYS IN ANY 12-MONTH PERIOD,
SUBJECT TO APPLICABLE LAW.


(C)                TERMINATION BY COMPANY.  COMPANY MAY TERMINATE EMPLOYMENT
WITH OR WITHOUT CAUSE. “CAUSE” MEANS:

(I)                   WILLFUL MISCONDUCT, INCLUDING, WITHOUT LIMITATION,
VIOLATION OF SEXUAL OR OTHER HARASSMENT POLICY, MISAPPROPRIATION OF OR MATERIAL
MISREPRESENTATION REGARDING PROPERTY OF COMPANY, OTHER THAN CUSTOMARY AND DE
MINIMIS USE OF COMPANY PROPERTY FOR PERSONAL PURPOSES;

(II)                 WILLFUL REFUSAL TO PERFORM, OR REPEATED FAILURE TO PERFORM,
THE EMPLOYEE’S LAWFULLY ASSIGNED DUTIES THAT ARE CONSISTENT WITH THE EMPLOYEE’S
TITLE AND AUTHORITY (OTHER THAN BY REASON OF DISABILITY);

(III)                WILLFUL REFUSAL TO FOLLOW, OR REPEATED FAILURE TO FOLLOW,
THE LAWFULLY ASSIGNED DIRECTIVES THAT ARE CONSISTENT WITH THE EMPLOYEE’S TITLE
AND AUTHORITY;

(IV)                A FELONY CONVICTION, A PLEA OF NOLO CONTENDERE BY EMPLOYEE,
OR OTHER CRIMINAL CONDUCT BY EMPLOYEE THAT HAS OR WOULD RESULT IN MATERIAL
INJURY TO COMPANY, INCLUDING CONVICTION OF FRAUD, THEFT, EMBEZZLEMENT, OR A
CRIME INVOLVING MORAL TURPITUDE;

(V)                 A MATERIAL BREACH OF THIS AGREEMENT; OR

(VI)                A MATERIAL VIOLATION OF COMPANY’S WRITTEN EMPLOYMENT AND
MANAGEMENT POLICIES THAT HAS OR WOULD RESULT IN MATERIAL INJURY TO COMPANY.

If Company elects to terminate for Cause under (c)(ii), (iii), (v) or (vi),
Employee shall have fifteen (15) days to cure after written notice, except where
such cause, by its nature, is not curable or the termination is based upon a
recurrence of an act previously cured by Employee.

 


(D)               TERMINATION BY EMPLOYEE.  SUBJECT TO SECTION 8(E), EMPLOYEE
MAY TERMINATE EMPLOYEE’S EMPLOYMENT AT ANY TIME WITH “GOOD REASON,” WHICH IS:


(I)                   A MATERIAL DIMINUTION OF EMPLOYEE’S BASE COMPENSATION 
HEREUNDER;


(II)                 A REQUIREMENT BY THE COMPANY THAT EMPLOYEE RELOCATE HIS
RESIDENCE TO A LOCATION MORE THAN THIRTY FIVE (35) MILES FROM THE EMPLOYEE’S
RESIDENCE AT SUCH TIME;


(III)                A MATERIAL DIMINUTION IN EMPLOYEE’S DUTIES, AUTHORITY OR
RESPONSIBILITIES;


(IV)                A REQUIREMENT THAT EMPLOYEE REPORT TO ANY PERSON OF LESSER
AUTHORITY THAN THE CHAIRMAN AND CHIEF EXECUTIVE OFFICER OF CCOH OR THE CHIEF
FINANCIAL OFFICER OF CCOH; OR


(V)                 A MATERIAL BREACH OF THIS AGREEMENT BY COMPANY. 

If Employee elects to terminate for Good Reason under this Section 8(d), then
(A) Employee must provide Company with written notice within thirty (30) days of
such condition occurring that Employee intends to terminate Employee’s
employment hereunder for one of the circumstances set forth above, (B) if such
circumstance is capable of being cured, Company shall have thirty (30) days to
cure.  If Company has not cured and Employee elects to terminate Employee’s
employment, Employee must do so within ten (10) days after the end of the cure
period.   For purposes of clarification, the above-listed conditions shall apply
separately to each occurrence of Good Reason and failure to adhere to such
conditions in the event of Good Reason shall not disqualify Employee from
asserting Good Reason for any subsequent occurrence or condition of Good Reason.

 


 

4

                                                                                                               
                                                                   

 

--------------------------------------------------------------------------------

 


(E)               NON-RENEWAL.   FOLLOWING NOTICE BY EITHER PARTY UNDER SECTION
1, COMPANY SHALL DETERMINE THE TERMINATION DATE AND MAY, IN ITS SOLE DISCRETION,
MODIFY EMPLOYEE’S DUTIES AND/OR RESPONSIBILITIES AT ANY POINT AFTER SUCH NOTICE
HAS BEEN PROVIDED, THROUGH THE END OF THE EMPLOYMENT PERIOD. 


9.                   COMPENSATION UPON TERMINATION


(A)                DEATH.   COMPANY SHALL, WITHIN THIRTY (30) DAYS, PAY TO
EMPLOYEE’S DESIGNEE OR, IF NO PERSON IS DESIGNATED, TO EMPLOYEE’S ESTATE,
EMPLOYEE’S ACCRUED AND UNPAID BASE SALARY AND ANY UNPAID PRIOR YEAR BONUS, IF
ANY, THROUGH THE DATE OF TERMINATION, ANY BUSINESS EXPENSES INCURRED BY EMPLOYEE
BUT NOT YET REIMBURSED BY COMPANY, AND ANY OTHER PAYMENTS REQUIRED UNDER
APPLICABLE EMPLOYEE BENEFIT PLANS (COLLECTIVELY THE “ACCRUED OBLIGATIONS”).


(B)               DISABILITY.   COMPANY SHALL, WITHIN THIRTY (30) DAYS, PAY ALL
ACCRUED OBLIGATIONS TO THE EMPLOYEE.


(C)                TERMINATION BY COMPANY FOR CAUSE.  COMPANY SHALL, WITHIN
THIRTY (30) DAYS, PAY ALL ACCRUED OBLIGATIONS TO EMPLOYEE.


(D)               TERMINATION BY COMPANY WITHOUT CAUSE, NON-RENEWAL BY COMPANY,
TERMINATION BY EMPLOYEE FOR GOOD REASON.  IF COMPANY TERMINATES EMPLOYMENT
WITHOUT CAUSE OR NON-RENEWS, OR IF EMPLOYEE TERMINATES EMPLOYMENT FOR GOOD
REASON, THEN COMPANY SHALL PAY ALL ACCRUED OBLIGATIONS TO EMPLOYEE. IN ADDITION,
IF EMPLOYEE SIGNS A SEVERANCE AGREEMENT AND GENERAL RELEASE OF CLAIMS IN A FORM
SATISFACTORY TO COMPANY:


(I)                   COMPANY SHALL PAY EMPLOYEE, IN PERIODIC PAYMENTS IN
ACCORDANCE WITH ORDINARY PAYROLL PRACTICES AND DEDUCTIONS, EMPLOYEE’S CURRENT
BASE SALARY FOR EIGHTEEN (18) MONTHS (THE “SEVERANCE PAYMENTS” OR “SEVERANCE PAY
PERIOD”);


(II)                 EMPLOYEE SHALL BE ELIGIBLE FOR A PRO-RATA BONUS (“PRO-RATA
BONUS”), CALCULATED BASED UPON PERFORMANCE AS OF THE TERMINATION DATE AS RELATED
TO OVERALL PERFORMANCE AT THE END OF THE CALENDAR YEAR.  EMPLOYEE SHALL RECEIVE
SUCH PRO-RATA BONUS ONLY IF EMPLOYEE WOULD HAVE EARNED THE BONUS HAD EMPLOYEE
REMAINED EMPLOYED THROUGH THE END OF THE APPLICABLE CALENDAR YEAR.  CALCULATION
AND PAYMENT OF THE BONUS, IF ANY, SHALL BE PURSUANT TO THE PLAN IN EFFECT DURING
THE TERMINATION YEAR;


(III)                COMPANY SHALL PAY EMPLOYEE A SEPARATION BONUS IN AN AMOUNT
EQUAL TO THE TARGET BONUS TO WHICH EMPLOYEE WOULD BE ENTITLED FOR THE YEAR IN
WHICH EMPLOYEE’S EMPLOYMENT TERMINATES, PAYABLE IN A LUMP SUM;


(IV)                COMPANY SHALL PAY EMPLOYEE IN A LUMP SUM AN AMOUNT EQUAL TO
THE PRODUCT OF (A) TWELVE (12) AND (B) THE COBRA PREMIUMS EMPLOYEE WOULD BE
REQUIRED TO PAY IF EMPLOYEE ELECTED PURSUANT TO COBRA TO CONTINUE THE HEALTH
BENEFITS COVERAGE EMPLOYEE HAD PRIOR TO THE TERMINATION DATE (LESS THE AMOUNT
THAT EMPLOYEE WOULD HAVE TO PAY FOR SUCH COVERAGE AS AN ACTIVE EMPLOYEE) (THE
“COBRA PAYMENT”), LESS APPLICABLE FEDERAL AND STATE WITHHOLDINGS AND ALL OTHER
APPLICABLE DEDUCTIONS; PROVIDED, HOWEVER, THAT EMPLOYEE SHALL BE SOLELY
RESPONSIBLE FOR TIMELY ENROLLING FOR ANY COBRA OR MARKETPLACE COVERAGE AND
PAYING ANY REQUIRED PREMIUMS, BUT SHALL NOT BE REQUIRED TO ENROLL IN ANY SUCH
COVERAGE AND COMPANY IS NOT PLACING ANY RESTRICTIONS UPON THE USE BY EMPLOYEE OF
SUCH PAYMENT AS A CONDITION UPON THE RECEIPT OF THE PAYMENT UNDER THIS SECTION;
AND


(V)                 ANY UNVESTED TIME VESTING OPTIONS SCHEDULED TO VEST WITHIN
THE TWELVE (12) MONTH PERIOD FOLLOWING THE DATE OF TERMINATION SHALL VEST IN
FULL ON THE DATE OF TERMINATION.  ANY UNVESTED PERFORMANCE VESTING OPTIONS SHALL
REMAIN ELIGIBLE TO VEST FOR THE THREE (3) MONTH PERIOD FOLLOWING THE DATE OF
TERMINATION.


 

5

                                                                                                               
                                                                   

 

--------------------------------------------------------------------------------

 


THE ABOVE-DESCRIBED SEVERANCE AGREEMENT AND GENERAL RELEASE SHALL BE PROVIDED TO
EMPLOYEE ON OR BEFORE EMPLOYEE’S TERMINATION DATE, AND MUST BE EXECUTED BY
EMPLOYEE AND IRREVOCABLE BY THE THIRTIETH (30TH) DAY FOLLOWING THE TERMINATION
DATE.   THE PAYMENTS AND BENEFITS DESCRIBED ABOVE SHALL BE PROVIDED TO EMPLOYEE
(OR SHALL BEGIN TO BE PROVIDED TO EMPLOYEE, AS APPLICABLE) NO LATER THAN THE
SECOND REGULARLY SCHEDULED PAYROLL DATE FOLLOWING THE DATE THAT THE SEVERANCE
AGREEMENT AND GENERAL RELEASE IS EFFECTIVE AND IRREVOCABLE, SUBJECT TO SECTION
18 BELOW; PROVIDED, HOWEVER, IN THE EVENT THAT THE PERIOD IN WHICH EMPLOYEE HAS
TO REVIEW AND EXECUTE THE SEVERANCE AGREEMENT AND GENERAL RELEASE BEGINS IN ONE
TAX YEAR AND ENDS IN A LATER TAX YEAR, THE PAYMENTS AND BENEFITS DESCRIBED ABOVE
SHALL BE PROVIDED TO EMPLOYEE (OR SHALL BEGIN TO BE PROVIDED TO EMPLOYEE, AS
APPLICABLE) IN THE LATER TAX YEAR.


(E)               NON-RENEWAL BY EMPLOYEE.  IF EMPLOYEE GIVES NOTICE OF
NON-RENEWAL UNDER SECTION 1, COMPANY SHALL PAY ALL ACCRUED OBLIGATIONS TO
EMPLOYEE.  IF THE TERMINATION DATE IS BEFORE THE END OF THE THEN CURRENT
EMPLOYMENT PERIOD, THEN COMPANY SHALL, IN PERIODIC PAYMENTS IN ACCORDANCE WITH
ORDINARY PAYROLL PRACTICES AND DEDUCTIONS, PAY EMPLOYEE AN AMOUNT EQUAL TO
EMPLOYEE’S PRO-RATA BASE SALARY THROUGH THE END OF THE THEN CURRENT EMPLOYMENT
PERIOD.


(F)                 EMPLOYMENT BY COMPETITOR OR RE-HIRE BY COMPANY DURING
SEVERANCE PAY PERIOD.


(I)                   IF EMPLOYEE IS IN BREACH OF ANY POST-EMPLOYMENT
OBLIGATIONS OR COVENANTS, OR IF EMPLOYEE IS HIRED OR ENGAGED IN ANY CAPACITY BY
ANY COMPETITOR OF COMPANY, IN COMPANY’S SOLE DISCRETION, IN ANY LOCATION DURING
ANY SEVERANCE PAY PERIOD, SEVERANCE PAYMENTS SHALL CEASE.  THE FOREGOING SHALL
NOT AFFECT COMPANY’S RIGHT TO ENFORCE THE NON-COMPETE PURSUANT TO SECTION 7. 
EMPLOYEE ACKNOWLEDGES THAT EACH INDIVIDUAL SEVERANCE PAYMENT RECEIVED IS
ADEQUATE AND INDEPENDENT CONSIDERATION TO SUPPORT EMPLOYEE’S GENERAL RELEASE OF
CLAIMS REFERENCED IN SECTION 9(D), AS EACH IS SOMETHING OF VALUE TO WHICH
EMPLOYEE WOULD NOT HAVE OTHERWISE BEEN ENTITLED AT TERMINATION HAD EMPLOYEE NOT
EXECUTED A GENERAL RELEASE OF CLAIMS.


(II)                 IF EMPLOYEE IS REHIRED BY COMPANY DURING ANY SEVERANCE PAY
PERIOD, SEVERANCE PAYMENTS SHALL CEASE; HOWEVER, IF EMPLOYEE’S NEW BASE SALARY
IS LESS THAN EMPLOYEE’S PREVIOUS BASE SALARY, COMPANY SHALL PAY EMPLOYEE THE
DIFFERENCE BETWEEN EMPLOYEE’S PREVIOUS AND NEW BASE SALARY FOR THE REMAINDER OF
THE SEVERANCE PAY PERIOD.


10.               CONSULTING PERIOD

Nothing obligates Company to use Employee’s services except as it may elect to
do so.  Any time prior to the Notice of Non-Renewal Period, Company may elect,
in its sole discretion, to place Employee in a consulting status for eighteen
(18) months (the “Consulting Period”), which is coextensive with and may extend
the Employment Period, after which the Employment Period shall end.  Company
shall have fully discharged its obligations hereunder by (i) payment to Employee
of the Base Salary for the Consulting Period, (ii) payment to Employee of the
Pro Rata Bonus based upon performance as of the date on which Employee is placed
in a consulting status as related to overall performance at the end of the
calendar year, provided, however, that Employee shall receive such Pro-Rata
Bonus only if Employee would have earned the bonus had Employee remained in his
prior (non-consulting) status through the end of the applicable calendar year;
(iii) payment to Employee of the Target Bonus for the year in which the Employee
was placed in consulting status in a lump sum on the last day of the Consulting
Period; (iv) payment to Employee of the COBRA Payment in a lump sum within
thirty (30) days following the commencement of the Consulting Period, (v)
continuing the vesting period of any Time Vesting Options for twelve (12) months
only following the commencement of the Consulting Period; and (vi) continuing
the vesting period of the Performance Vesting Options for three (3) months only
following the commencement of the Consulting Period.  While Company retains the
exclusive right to Employee’s services during the Consulting Period and Employee
shall perform duties as directed in Company’s discretion, Company shall limit
its requests for services to allow Employee the ability to accept and perform
non-competitive services if Employee so chooses.  Notwithstanding Section 3(f)
above, Employee’s participation in Company’s benefit plans may change or be
terminated in accordance with Company’s applicable benefit plans.  During any
Consulting Period, any vacation benefits, long term incentive awards or options
shall not continue to vest or accrue except as specifically provided for
herein.  This Section does not supersede the termination provisions set forth in
Section 8 (a), (b) or (c) (for cause) of this Agreement.  Placement of Employee
in a consulting capacity shall not trigger Good Reason by Employee under Section
8(d).  If Company elects to place Employee in a Consulting Period, Employee is
not entitled to any payments under Section 9(d), and Sections 5, 6 and 7 shall
not apply following the end of the Employment Period.  

 


 

6

                                                                                                               
                                                                   

 

--------------------------------------------------------------------------------

 


11.               OWNERSHIP OF MATERIALS


(A)                EMPLOYEE AGREES THAT ALL INVENTIONS, IMPROVEMENTS,
DISCOVERIES, DESIGNS, TECHNOLOGY, AND WORKS OF AUTHORSHIP (INCLUDING BUT NOT
LIMITED TO COMPUTER SOFTWARE) MADE, CREATED, CONCEIVED, OR REDUCED TO PRACTICE
BY EMPLOYEE, WHETHER ALONE OR IN COOPERATION WITH OTHERS, DURING EMPLOYMENT,
TOGETHER WITH ALL PATENT, TRADEMARK, COPYRIGHT, TRADE SECRET, AND OTHER
INTELLECTUAL PROPERTY RIGHTS RELATED TO ANY OF THE FOREGOING THROUGHOUT THE
WORLD, ARE AMONG OTHER THINGS WORKS MADE FOR HIRE (THE “WORKS”) AND AT ALL TIMES
ARE OWNED EXCLUSIVELY BY COMPANY, AND IN ANY EVENT, EMPLOYEE HEREBY ASSIGNS ALL
OWNERSHIP IN SUCH RIGHTS TO COMPANY.  EMPLOYEE UNDERSTANDS THAT THE WORKS MAY BE
MODIFIED OR ALTERED AND EXPRESSLY WAIVES ANY RIGHTS OF ATTRIBUTION OR INTEGRITY
OR OTHER RIGHTS IN THE NATURE OF MORAL RIGHT (DROIT MORALE) FOR ALL USES OF THE
WORKS.  EMPLOYEE AGREES TO PROVIDE WRITTEN NOTIFICATION TO COMPANY OF ANY WORKS
COVERED BY THIS AGREEMENT, EXECUTE ANY DOCUMENTS, TESTIFY IN ANY LEGAL
PROCEEDINGS, AND DO ALL THINGS NECESSARY OR DESIRABLE TO SECURE COMPANY’S RIGHTS
TO THE FOREGOING, INCLUDING WITHOUT LIMITATION EXECUTING INVENTORS’ DECLARATIONS
AND ASSIGNMENT FORMS, EVEN IF NO LONGER EMPLOYED BY COMPANY.  EMPLOYEE AGREES
THAT EMPLOYEE SHALL HAVE NO RIGHT TO REPRODUCE, DISTRIBUTE COPIES OF, PERFORM
PUBLICLY, DISPLAY PUBLICLY, OR PREPARE DERIVATIVE WORKS BASED UPON THE WORKS. 
EMPLOYEE HEREBY IRREVOCABLY DESIGNATES AND APPOINTS COMPANY AS EMPLOYEE’S AGENT
AND ATTORNEY-IN-FACT, TO ACT FOR AND ON EMPLOYEE’S BEHALF REGARDING OBTAINING
AND ENFORCING ANY INTELLECTUAL PROPERTY RIGHTS THAT WERE CREATED BY EMPLOYEE
DURING EMPLOYMENT AND RELATED TO THE PERFORMANCE OF EMPLOYEE’S JOB.  EMPLOYEE
AGREES NOT TO INCORPORATE ANY INTELLECTUAL PROPERTY CREATED BY EMPLOYEE PRIOR TO
EMPLOYEE’S EMPLOYMENT, OR CREATED BY ANY THIRD PARTY, INTO ANY COMPANY WORK
PRODUCT.  THIS AGREEMENT DOES NOT APPLY TO AN INVENTION FOR WHICH NO EQUIPMENT,
SUPPLIES, FACILITY, OR TRADE SECRET INFORMATION OF COMPANY WAS USED AND WHICH
INVENTION WAS DEVELOPED ENTIRELY ON EMPLOYEE’S OWN TIME, SO LONG AS THE
INVENTION DOES NOT: (I) RELATE DIRECTLY TO THE BUSINESS OF COMPANY; (II) RELATE
TO COMPANY’S ACTUAL OR DEMONSTRABLY ANTICIPATED RESEARCH OR DEVELOPMENT, OR
(III) RESULT FROM ANY WORK PERFORMED BY EMPLOYEE FOR COMPANY.


(B)               THE TERMS OF THIS SECTION 11 SHALL SURVIVE THE EXPIRATION OR
TERMINATION OF THIS AGREEMENT FOR ANY REASON.


12.               PARTIES BENEFITED; ASSIGNMENTS

                This Agreement shall be binding upon Employee, Employee’s heirs
and Employee’s personal representative or representatives, and upon Company and
its respective successors and assigns.  Employee hereby consents to the
Agreement being enforced by any successor or assign of Company without the need
for further notice to or consent by Employee.  Neither this Agreement nor any
rights or obligations hereunder may be assigned by Employee, other than by will
or by the laws of descent and distribution.

 


13.               GOVERNING LAW

                This Agreement shall be governed by the internal and substantive
laws of the State of Texas without respect to choice of law principles.

 


14.               LITIGATION AND REGULATORY COOPERATION

                During and after employment, Employee shall reasonably cooperate
in the defense or prosecution of claims, investigations, or other actions which
relate to events or occurrences during employment.  Employee’s cooperation shall
include being available to prepare for discovery or trial and to act as a
witness.  Company shall pay an hourly rate (based on Base Salary as of the last
day of employment) for cooperation that occurs after employment, and reimburse
for reasonable expenses, including travel expenses, reasonable attorneys’ fees
and costs.

 


15.               INDEMNIFICATION  

                Company shall defend and indemnify Employee to the maximum
extent permitted under applicable law for acts committed in the course and scope
of employment, which indemnification shall include at a minimum, indemnification
rights, and cost reimbursements.  Employee shall indemnify Company for claims of
any type concerning Employee’s conduct outside the scope of employment, or the
breach by Employee of this Agreement.

 


 

7

                                                                                                               
                                                                   

 

--------------------------------------------------------------------------------

 


16.               DISPUTE RESOLUTION


(A)                ARBITRATION.  THIS AGREEMENT IS GOVERNED BY THE FEDERAL
ARBITRATION ACT, 9 U.S.C. § 1 ET SEQ. AND EVIDENCES A TRANSACTION INVOLVING
COMMERCE.  THIS AGREEMENT APPLIES TO ANY DISPUTE ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR EMPLOYEE'S EMPLOYMENT WITH COMPANY OR TERMINATION OF
EMPLOYMENT.  NOTHING CONTAINED IN THIS AGREEMENT SHALL BE CONSTRUED TO PREVENT
OR EXCUSE EMPLOYEE FROM USING THE COMPANY’S EXISTING INTERNAL PROCEDURES FOR
RESOLUTION OF COMPLAINTS, AND THIS AGREEMENT IS NOT INTENDED TO BE A SUBSTITUTE
FOR THE USE OF SUCH PROCEDURES.  EXCEPT AS IT OTHERWISE PROVIDES, THIS AGREEMENT
IS INTENDED TO APPLY TO THE RESOLUTION OF DISPUTES THAT OTHERWISE WOULD BE
RESOLVED IN A COURT OF LAW, AND THEREFORE THIS AGREEMENT REQUIRES ALL SUCH
DISPUTES TO BE RESOLVED ONLY BY AN ARBITRATOR THROUGH FINAL AND BINDING
ARBITRATION AND NOT BY WAY OF COURT OR JURY TRIAL.  SUCH DISPUTES INCLUDE
WITHOUT LIMITATION DISPUTES ARISING OUT OF OR RELATING TO INTERPRETATION OR
APPLICATION OF THIS AGREEMENT, INCLUDING THE ENFORCEABILITY, REVOCABILITY OR
VALIDITY OF THE AGREEMENT OR ANY PORTION OF THE AGREEMENT.  THE AGREEMENT ALSO
APPLIES, WITHOUT LIMITATION, TO DISPUTES REGARDING THE EMPLOYMENT RELATIONSHIP,
TRADE SECRETS, UNFAIR COMPETITION, COMPENSATION, BREAKS AND REST PERIODS,
TERMINATION, OR HARASSMENT AND CLAIMS ARISING UNDER THE UNIFORM TRADE SECRETS
ACT, CIVIL RIGHTS ACT OF 1964, AMERICANS WITH DISABILITIES ACT, AGE
DISCRIMINATION IN EMPLOYMENT ACT, FAMILY MEDICAL LEAVE ACT, FAIR LABOR STANDARDS
ACT, EMPLOYEE RETIREMENT INCOME SECURITY ACT, AND STATE STATUTES, IF ANY,
ADDRESSING THE SAME OR SIMILAR SUBJECT MATTERS, AND ALL OTHER STATE STATUTORY
AND COMMON LAW CLAIMS (EXCLUDING WORKERS COMPENSATION, STATE DISABILITY
INSURANCE AND UNEMPLOYMENT INSURANCE CLAIMS).  CLAIMS MAY BE BROUGHT BEFORE AN
ADMINISTRATIVE AGENCY BUT ONLY TO THE EXTENT APPLICABLE LAW PERMITS ACCESS TO
SUCH AN AGENCY NOTWITHSTANDING THE EXISTENCE OF AN AGREEMENT TO ARBITRATE.  SUCH
ADMINISTRATIVE CLAIMS INCLUDE WITHOUT LIMITATION CLAIMS OR CHARGES BROUGHT
BEFORE THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION (WWW.EEOC.GOV), THE U.S.
DEPARTMENT OF LABOR (WWW.DOL.GOV), THE NATIONAL LABOR RELATIONS BOARD
(WWW.NLRB.GOV), THE OFFICE OF FEDERAL CONTRACT COMPLIANCE PROGRAMS
(WWW.DOL.GOV/ESA/OFCCP).  NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO PRECLUDE
OR EXCUSE A PARTY FROM BRINGING AN ADMINISTRATIVE CLAIM BEFORE ANY AGENCY IN
ORDER TO FULFILL THE PARTY'S OBLIGATION TO EXHAUST ADMINISTRATIVE REMEDIES
BEFORE MAKING A CLAIM IN ARBITRATION.  DISPUTES THAT MAY NOT BE SUBJECT TO
PRE-DISPUTE ARBITRATION AGREEMENT AS PROVIDED BY THE DODD-FRANK WALL STREET
REFORM AND CONSUMER PROTECTION ACT (PUBLIC LAW 111-203) ARE EXCLUDED FROM THE
COVERAGE OF THIS AGREEMENT.


(B)               THE ARBITRATOR SHALL BE SELECTED BY MUTUAL AGREEMENT OF
COMPANY AND EMPLOYEE.  UNLESS EMPLOYEE AND COMPANY MUTUALLY AGREE OTHERWISE, THE
ARBITRATOR SHALL BE AN ATTORNEY LICENSED TO PRACTICE IN THE LOCATION WHERE THE
ARBITRATION PROCEEDING SHALL BE CONDUCTED OR A RETIRED FEDERAL OR STATE JUDICIAL
OFFICER WHO PRESIDED IN THE JURISDICTION WHERE THE ARBITRATION SHALL BE
CONDUCTED.  IF FOR ANY REASON THE PARTIES CANNOT AGREE TO AN ARBITRATOR, EITHER
PARTY MAY APPLY TO A COURT OF COMPETENT JURISDICTION WITH AUTHORITY OVER THE
LOCATION WHERE THE ARBITRATION SHALL BE CONDUCTED FOR APPOINTMENT OF A NEUTRAL
ARBITRATOR.  THE COURT SHALL THEN APPOINT AN ARBITRATOR, WHO SHALL ACT UNDER
THIS AGREEMENT WITH THE SAME FORCE AND EFFECT AS IF THE PARTIES HAD SELECTED THE
ARBITRATOR BY MUTUAL AGREEMENT.  THE LOCATION OF THE ARBITRATION PROCEEDING
SHALL BE NO MORE THAN 45 MILES FROM THE PLACE WHERE EMPLOYEE LAST WORKED FOR
COMPANY, UNLESS EACH PARTY TO THE ARBITRATION AGREES IN WRITING OTHERWISE.


(C)                A DEMAND FOR ARBITRATION MUST BE IN WRITING AND DELIVERED BY
HAND OR FIRST CLASS MAIL TO THE OTHER PARTY WITHIN THE APPLICABLE STATUTE OF
LIMITATIONS PERIOD.  ANY DEMAND FOR ARBITRATION MADE TO COMPANY SHALL BE
PROVIDED TO COMPANY'S LEGAL DEPARTMENT, 200 EAST BASSE ROAD, SAN ANTONIO, TEXAS
78209.  THE ARBITRATOR SHALL RESOLVE ALL DISPUTES REGARDING THE TIMELINESS OR
PROPRIETY OF THE DEMAND FOR ARBITRATION.


(D)               IN ARBITRATION, THE PARTIES SHALL HAVE THE RIGHT TO CONDUCT
ADEQUATE CIVIL DISCOVERY, BRING DISPOSITIVE MOTIONS, AND PRESENT WITNESSES AND
EVIDENCE AS NEEDED TO PRESENT THEIR CASES AND DEFENSES, AND ANY DISPUTES IN THIS
REGARD SHALL BE RESOLVED BY THE ARBITRATOR.  THE FEDERAL RULES OF CIVIL
PROCEDURE SHALL GOVERN ANY DEPOSITIONS OR DISCOVERY EFFORTS, AND THE ARBITRATOR
SHALL APPLY THE FEDERAL RULES OF CIVIL PROCEDURE WHEN RESOLVING ANY DISCOVERY
DISPUTES.  HOWEVER, THERE SHALL BE NO RIGHT OR AUTHORITY FOR ANY DISPUTE TO BE
BROUGHT, HEARD OR ARBITRATED AS A CLASS, COLLECTIVE OR REPRESENTATIVE ACTION OR
AS A CLASS MEMBER IN ANY PURPORTED CLASS, COLLECTIVE ACTION OR REPRESENTATIVE
PROCEEDING (“CLASS ACTION WAIVER”).  NOTWITHSTANDING ANY OTHER CLAUSE CONTAINED
IN THIS AGREEMENT, THE PRECEDING SENTENCE SHALL NOT BE SEVERABLE FROM THIS
AGREEMENT IN ANY CASE IN WHICH THE DISPUTE TO BE ARBITRATED IS BROUGHT AS A
CLASS, COLLECTIVE OR REPRESENTATIVE ACTION.  ALTHOUGH AN EMPLOYEE SHALL NOT BE
RETALIATED AGAINST, DISCIPLINED OR THREATENED WITH DISCIPLINE AS A RESULT OF
EMPLOYEE’S EXERCISING HIS OR HER RIGHTS UNDER SECTION 7 OF THE NATIONAL LABOR
RELATIONS ACT BY THE FILING OF OR PARTICIPATION IN A CLASS, COLLECTIVE OR
REPRESENTATIVE ACTION IN ANY FORUM, COMPANY MAY LAWFULLY SEEK ENFORCEMENT OF
THIS AGREEMENT AND THE CLASS ACTION WAIVER UNDER THE FEDERAL ARBITRATION ACT AND
SEEK DISMISSAL OF SUCH CLASS, COLLECTIVE OR REPRESENTATIVE ACTIONS OR CLAIMS. 
NOTWITHSTANDING ANY

8

                                                                                                               
                                                                   

 

--------------------------------------------------------------------------------

 


OTHER CLAUSE CONTAINED IN THIS AGREEMENT, ANY CLAIM THAT ALL OR PART OF THE
CLASS ACTION WAIVER IS UNENFORCEABLE, UNCONSCIONABLE, VOID OR VOIDABLE MAY BE
DETERMINED ONLY BY A COURT OF COMPETENT JURISDICTION AND NOT BY AN ARBITRATOR.


(E)               EACH PARTY SHALL PAY THE FEES FOR HIS, HER OR ITS OWN
ATTORNEYS, SUBJECT TO ANY REMEDIES TO WHICH THAT PARTY MAY LATER BE ENTITLED
UNDER APPLICABLE LAW.  HOWEVER, IN ALL CASES WHERE REQUIRED BY LAW, COMPANY
SHALL PAY THE ARBITRATOR’S AND ARBITRATION FEES.  IF UNDER APPLICABLE LAW
COMPANY IS NOT REQUIRED TO PAY ALL OF THE ARBITRATOR’S AND/OR ARBITRATION FEES,
SUCH FEE(S) SHALL BE APPORTIONED BETWEEN THE PARTIES BY THE ARBITRATOR IN
ACCORDANCE WITH APPLICABLE LAW.


(F)                 WITHIN THIRTY (30) DAYS OF THE CLOSE OF THE ARBITRATION
HEARING, ANY PARTY SHALL HAVE THE RIGHT TO PREPARE, SERVE ON THE OTHER PARTY AND
FILE WITH THE ARBITRATOR A BRIEF.  THE ARBITRATOR MAY AWARD ANY PARTY ANY REMEDY
TO WHICH THAT PARTY IS ENTITLED UNDER APPLICABLE LAW, BUT SUCH REMEDIES SHALL BE
LIMITED TO THOSE THAT WOULD BE AVAILABLE TO A PARTY IN A COURT OF LAW FOR THE
CLAIMS PRESENTED TO AND DECIDED BY THE ARBITRATOR.  THE ARBITRATOR SHALL ISSUE A
DECISION OR AWARD IN WRITING, STATING THE ESSENTIAL FINDINGS OF FACT AND
CONCLUSIONS OF LAW.  EXCEPT AS MAY BE PERMITTED OR REQUIRED BY LAW, NEITHER A
PARTY NOR AN ARBITRATOR MAY DISCLOSE THE EXISTENCE, CONTENT, OR RESULTS OF ANY
ARBITRATION HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF ALL PARTIES.  A COURT
OF COMPETENT JURISDICTION SHALL HAVE THE AUTHORITY TO ENTER A JUDGMENT UPON THE
AWARD MADE PURSUANT TO THE ARBITRATION.


(G)                INJUNCTIVE RELIEF.  A PARTY MAY APPLY TO A COURT OF COMPETENT
JURISDICTION FOR TEMPORARY OR PRELIMINARY INJUNCTIVE RELIEF IN CONNECTION WITH
AN ARBITRABLE CONTROVERSY, BUT ONLY UPON THE GROUND THAT THE AWARD TO WHICH THAT
PARTY MAY BE ENTITLED MAY BE RENDERED INEFFECTUAL WITHOUT SUCH PROVISIONAL
RELIEF.


(H)               THIS SECTION 16 IS THE FULL AND COMPLETE AGREEMENT RELATING TO
THE FORMAL RESOLUTION OF EMPLOYMENT-RELATED DISPUTES.  IN THE EVENT ANY PORTION
OF THIS SECTION 16 IS DEEMED UNENFORCEABLE AND EXCEPT AS SET FORTH IN SECTION
16(D), THE REMAINDER OF THIS AGREEMENT SHALL BE ENFORCEABLE.


(I)                 ANY ARBITRATION PROCEEDING OR HEARING DESCRIBED IN THIS
SECTION 16 SHALL TAKE PLACE IN THE CITY IN WHICH THE EVENTS WHICH FORMED THE
BASIS OF THE ARBITRATION OCCURRED, AND THE PARTIES EACH EXPRESSLY AGREE AND
CONSENT TO VENUE FOR ARBITRATION IN SUCH LOCATION.


(J)                 THIS SECTION 16 SHALL SURVIVE THE EXPIRATION OR TERMINATION
OF THIS AGREEMENT FOR ANY REASON.

                 

 


17.               REPRESENTATIONS AND WARRANTIES OF EMPLOYEE

                Employee shall keep all terms of this Agreement confidential,
except as may be disclosed to Employee’s spouse, accountants or attorneys. 
Employee represents that Employee is under no contractual or other restriction
inconsistent with the execution of this Agreement, the performance of Employee’s
duties hereunder, or the rights of Company.  Employee authorizes Company to
inform any prospective employer of the existence and terms of this Agreement
without liability for interference with Employee’s prospective employment. 
Employee represents that Employee is under no disability that prevents Employee
from performing the essential functions of Employee’s position, with or without
reasonable accommodation.

 


18.               SECTION 409A COMPLIANCE


(A)                NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
NO SEVERANCE PAYMENTS OR BENEFITS TO BE PAID OR PROVIDED TO THE EMPLOYEE, IF
ANY, UNDER THIS AGREEMENT THAT, WHEN CONSIDERED TOGETHER WITH ANY OTHER
SEVERANCE PAYMENTS OR SEPARATION BENEFITS, ARE CONSIDERED DEFERRED COMPENSATION
UNDER SECTION 409A OF THE CODE AND THE FINAL REGULATIONS AND ANY GUIDANCE
PROMULGATED THEREUNDER (“SECTION 409A”) (TOGETHER, THE “DEFERRED PAYMENTS”) WILL
BE PAID OR PROVIDED UNTIL THE EMPLOYEE HAS A “SEPARATION FROM SERVICE” WITHIN
THE MEANING OF SECTION 409A.  SIMILARLY, NO SEVERANCE PAYABLE TO THE EMPLOYEE,
IF ANY, UNDER THIS AGREEMENT THAT OTHERWISE WOULD BE EXEMPT FROM SECTION 409A
PURSUANT TO SECTION 1.409A-1(B)(9) OF THE TREASURY REGULATIONS WILL BE PAYABLE
UNTIL THE EMPLOYEE HAS A “SEPARATION FROM SERVICE” WITHIN THE MEANING OF SECTION
409A AND SECTION 1.409A-1(H) OF THE TREASURY REGULATIONS.


 

9

                                                                                                               
                                                                   

 

--------------------------------------------------------------------------------

 


(B)               IT IS INTENDED THAT NONE OF THE SEVERANCE PAYMENTS OR BENEFITS
UNDER THIS AGREEMENT WILL CONSTITUTE DEFERRED PAYMENTS BUT RATHER WILL BE EXEMPT
FROM SECTION 409A AS A PAYMENT THAT WOULD FALL WITHIN THE “SHORT-TERM DEFERRAL
PERIOD” AS DESCRIBED IN PARAGRAPH (D) BELOW OR RESULTING FROM AN INVOLUNTARY
SEPARATION FROM SERVICE AS DESCRIBED IN PARAGRAPH (E) BELOW.  IN NO EVENT WILL
THE EMPLOYEE HAVE DISCRETION TO DETERMINE THE TAXABLE YEAR OF PAYMENT OF ANY
DEFERRED PAYMENT OR PAYMENT MADE UPON A SEPARATION FROM SERVICE.  ANY SEVERANCE
PAYMENTS OR BENEFITS PAYABLE PURSUANT TO THIS AGREEMENT WILL BE PAYABLE AS
PROVIDED IN SECTION 9(D).


(C)                NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
IF THE EMPLOYEE IS A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF SECTION 409A AT
THE TIME OF THE EMPLOYEE’S SEPARATION FROM SERVICE (OTHER THAN DUE TO DEATH),
THEN THE DEFERRED PAYMENTS, IF ANY, THAT ARE PAYABLE WITHIN THE FIRST SIX (6)
MONTHS FOLLOWING THE EMPLOYEE’S SEPARATION FROM SERVICE, WILL BECOME PAYABLE ON
THE DATE SIX (6) MONTHS AND ONE (1) DAY FOLLOWING THE DATE OF THE EMPLOYEE’S
SEPARATION FROM SERVICE.  ALL SUBSEQUENT DEFERRED PAYMENTS, IF ANY, WILL BE
PAYABLE IN ACCORDANCE WITH THE PAYMENT SCHEDULE APPLICABLE TO EACH PAYMENT OR
BENEFIT.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN THE EVENT OF THE
EMPLOYEE’S DEATH FOLLOWING THE EMPLOYEE’S SEPARATION FROM SERVICE, BUT BEFORE
THE SIX (6) MONTH ANNIVERSARY OF THE SEPARATION FROM SERVICE, THEN ANY PAYMENTS
DELAYED IN ACCORDANCE WITH THIS PARAGRAPH WILL BE PAYABLE IN A LUMP SUM AS SOON
AS ADMINISTRATIVELY PRACTICABLE AFTER THE DATE OF THE EMPLOYEE’S DEATH AND ALL
OTHER DEFERRED PAYMENTS WILL BE PAYABLE IN ACCORDANCE WITH THE PAYMENT SCHEDULE
APPLICABLE TO EACH PAYMENT OR BENEFIT.  EACH PAYMENT AND BENEFIT PAYABLE UNDER
THIS AGREEMENT IS INTENDED TO CONSTITUTE A SEPARATE PAYMENT UNDER SECTION
1.409A-2(B) OF THE TREASURY REGULATIONS.


(D)               ANY AMOUNT PAID UNDER THIS AGREEMENT THAT SATISFIES THE
REQUIREMENTS OF THE “SHORT-TERM DEFERRAL” RULE SET FORTH IN SECTION
1.409A-1(B)(4) OF THE TREASURY REGULATIONS WILL NOT CONSTITUTE DEFERRED PAYMENTS
FOR PURPOSES OF PARAGRAPH (A) ABOVE.


(E)               ANY AMOUNT PAID UNDER THIS AGREEMENT THAT QUALIFIES AS A
PAYMENT MADE AS A RESULT OF AN INVOLUNTARY SEPARATION FROM SERVICE PURSUANT TO
SECTION 1.409A-1(B)(9)(III) OF THE TREASURY REGULATIONS THAT DOES NOT EXCEED THE
SECTION 409A LIMIT (AS DEFINED BELOW) WILL NOT CONSTITUTE DEFERRED PAYMENTS FOR
PURPOSES OF PARAGRAPH (A) ABOVE.


(F)                 THE FOREGOING PROVISIONS ARE INTENDED TO COMPLY WITH OR BE
EXEMPT FROM THE REQUIREMENTS OF SECTION 409A SO THAT NONE OF THE PAYMENTS AND
BENEFITS TO BE PROVIDED UNDER THE AGREEMENT WILL BE SUBJECT TO THE ADDITIONAL
TAX IMPOSED UNDER SECTION 409A, AND ANY AMBIGUITIES HEREIN WILL BE INTERPRETED
TO SO COMPLY OR BE EXEMPT.  THE COMPANY AND THE EMPLOYEE AGREE TO WORK TOGETHER
IN GOOD FAITH TO CONSIDER AMENDMENTS TO THIS AGREEMENT AND TO TAKE SUCH
REASONABLE ACTIONS WHICH ARE NECESSARY, APPROPRIATE OR DESIRABLE TO AVOID
IMPOSITION OF ANY ADDITIONAL TAX OR INCOME RECOGNITION BEFORE ACTUAL PAYMENT TO
THE EMPLOYEE UNDER SECTION 409A.  IN NO EVENT WILL THE COMPANY REIMBURSE THE
EMPLOYEE FOR ANY TAXES THAT MAY BE IMPOSED ON THE EMPLOYEE AS A RESULT OF
SECTION 409A.


(G)                FOR PURPOSES OF THIS AGREEMENT, “SECTION 409A LIMIT” WILL
MEAN THE LESSER OF TWO (2) TIMES:  (I) THE EMPLOYEE’S ANNUALIZED COMPENSATION
BASED UPON THE ANNUAL RATE OF PAY PAID TO THE EMPLOYEE DURING THE COMPANY’S
TAXABLE YEAR PRECEDING THE COMPANY’S TAXABLE YEAR OF THE EMPLOYEE’S TERMINATION
OF EMPLOYMENT AS DETERMINED UNDER SECTION 1.409A-1(B)(9)(III)(A)(1) OF THE
TREASURY REGULATIONS AND ANY INTERNAL REVENUE SERVICE GUIDANCE ISSUED WITH
RESPECT THERETO; OR (II) THE MAXIMUM AMOUNT THAT MAY BE TAKEN INTO ACCOUNT UNDER
A QUALIFIED PLAN PURSUANT TO SECTION 401(A)(17) OF THE CODE FOR THE YEAR IN
WHICH THE EMPLOYEE’S EMPLOYMENT IS TERMINATED. 


19.               MISCELLANEOUS 

                This Agreement is not effective unless fully executed by all
parties, including the Chairman & Chief Executive Officer.  This Agreement
contains the entire agreement of the parties and supersedes any prior written or
oral agreements or understandings between the parties.  No modification shall be
valid unless in writing and signed by the parties, relating to the subject
matter of this Agreement, unless otherwise noted herein.  This Agreement may be
executed in counterparts, a counterpart transmitted via electronic means, and
all executed counterparts, when taken together, shall constitute sufficient
proof of the parties’ entry into this Agreement.  The parties agree to execute
any further or future documents which may be necessary to allow the full
performance of this Agreement.  The failure of a party to require performance of
any provision of this Agreement shall not affect the right of such party to
later enforce any provision.  A waiver of the breach of any term or condition of
this Agreement shall not be deemed a waiver of any subsequent breach of the same
or any other term or condition.  If any provision of this Agreement shall, for
any reason, be held unenforceable, such unenforceability shall not affect the
remaining provisions hereof, except as specifically noted in this Agreement, or
the application of such provisions to other persons or circumstances, all of
which shall be enforced to the

10

                                                                                                               
                                                                   

 

--------------------------------------------------------------------------------

 

greatest extent permitted by law.  Company and Employee agree that the
restrictions contained in Section 4, 5, 6, 7, and 12 are material terms of this
Agreement, reasonable in scope and duration and are necessary to protect
Company’s Confidential Information, goodwill, specialized training expertise,
and legitimate business interests.  If any restrictive covenant is held to be
unenforceable because of the scope, duration or geographic area, the parties
agree that the court or arbitrator may reduce the scope, duration, or geographic
area, and in its reduced form, such provision shall be enforceable.  Should
Employee violate the provisions of Sections 5, 6, or 7, then in addition to all
other remedies available to Company, the duration of these covenants shall be
extended for the period of time when Employee began such violation until
Employee permanently ceases such violation.  Employee agrees that no bond shall
be required if an injunction is sought to enforce any of the covenants
previously set forth herein.  In the event that Employee’s employment continues
for any period of time following the end of the Employment Period, unless and
until agreed to in a new executed agreement, such employment or continuation
thereof is “at-will” and may be terminated at any time by either party.  The
headings in this Agreement are inserted for convenience of reference only and
shall not control the meaning of any provision hereof.  Employee acknowledges
receipt of the iHeartMedia Employee Guide (“Employee Guide”), Code of Conduct
and other Company policies (available on Company’s intranet website) and agrees
to review and abide by their terms, which along with any other policy referenced
in this Agreement may be amended from time to time at Company’s discretion. 
Employee understands that Company policies do not constitute a contract between
Employee and Company.  Any conflict between such policies and this Agreement
shall be resolved in favor of this Agreement.

 

                Upon full execution by all parties, this Agreement shall be
effective on the Effective Date in Section 1.

 

  

 

EMPLOYEE:

 

 

/s/Scott Wells___________________________                                       
Date:  3/1/15___________________ 

Scott Wells

 

 

 

COMPANY:

 

 

/s/ William B. Feehan_____________________                        
                Date:  3/3/15__________________ 

William B. Feehan

 

 

 

 

11

                                                                                                               
                                                                   

 

--------------------------------------------------------------------------------